                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.       EDCV 19-00075-AG (SHKx)                            Date      August 5, 2019
 Title          James Andrews v. The Procter and Gamble Company, et al




PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                            Not Reported
         Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                      LACK OF PROSECUTION


      On June 3, 2019 the Court granted Defendants’ Motion to Dismiss, gave Plaintiffs until
June 24, 2019 to file an amended complaint. As of this date and time, no amended complaint
has been filed.

        The Court, on its own motion, hereby ORDERS Plaintiff, to show cause in writing no
later than August 8, 2019, why this action should not be dismissed for lack of prosecution.
As an alternative to a written response by plaintiffs, the Court will consider the filing of one of
the following, as an appropriate response to this OSC, on or before the above date:

X        Plaintiff’s First Amended Complaint

X        Notice of Voluntary Dismissal (FRCivP 41)

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiffs is due.


                                                                                    -     :        -
                                                  Initials of Deputy Clerk    mku
cc:

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 1 of 1
